UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-2396


ROSE URE MEZU,

                 Plaintiff,

          v.

MORGAN STATE UNIVERSITY; ARMADA W. GRANT, in her personal
capacity and as Director, Human Resources/Payroll for Morgan
State University; DOLAN HUBBARD, in his personal capacity
and as Chair, Department of English and Language Arts,
Morgan State University,

                 Defendants - Appellees,

          and

OLACHI MEZU, Doctor,

                 Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:09-cv-02855-WMN)


Submitted:   August 28, 2012             Decided:   September 14, 2012


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Valerie Ibe, LAW OFFICE OF C. VALERIE IBE, West Hills,
California, for Appellant. Douglas F. Gansler, Attorney General
of Maryland, William F. Brockman, Acting Solicitor General,
Sally L. Swann, Assistant Attorney General, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Dr.    Olachi       Mezu     (“Dr.       Mezu”),      a    non-party      to    the

underlying         litigation,        appeals         the     district       court’s         order

overruling her objections to the magistrate judge’s discovery

order.      Rose Ure Mezu, Ph.D. (“Plaintiff”) brought the ongoing

employment         discrimination         suit       against      her    employer,       Morgan

State University, and two of its administrators (“Defendants”),

alleging interference with her right to take leave under the

Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2615, to care for

her adult daughter, Dr. Mezu, following emergency brain surgery.

              On     August     13,       2009,       the   day     that     Dr.      Mezu    was

discharged from the hospital, Plaintiff applied for FMLA leave

to   care    for    Dr.   Mezu     for     the       period    of    August     31,    2009    to

October 2, 2009, attaching a medical certificate completed by

Dr. Mezu’s neurosurgeon, as required by the FMLA.                                  Thereafter,

Plaintiff     applied      to     extend        the    period       of   FMLA    leave       until

December 4, 2009.             On September 18, 2009, Defendants notified

Plaintiff that the medical certificate she had submitted was

inadequate to support her leave request, and the physician who

had completed the certificate was not responding to requests for

additional         information.            On     November        13,    2009,      Defendants

notified     Plaintiff        that    her       request     for     paid    sick    leave     was

denied      and    she    would      be    placed      on     unpaid       leave,     effective



                                                 3
immediately,        until        she      provided        the     necessary                medical

documentation.

            Thereafter,           Plaintiff        initiated              the        underlying

lawsuit, asserting employment discrimination claims related to

the denial of her FMLA leave request.                      To present its defense

that    Plaintiff     was       not     entitled    to    leave       under          the     FMLA,

Defendants subpoenaed the Johns Hopkins Custodian of Records for

additional medical records related to Dr. Mezu’s care.                                 Dr. Mezu

filed   a   motion    to    quash       the   subpoena,     asserting            her       privacy

interests    in    the     medical      records.         Following        a     hearing,       the

magistrate judge denied the motion to quash without prejudice,

finding     that,     although          “[t]he     medical      records              sought    by

Defendant[s] are within the broad scope of discovery as defined

by   Fed.   R.    Civ.     P.    26(b),”      Defendants        failed          to    make     the

requisite showing of necessity for the records.                                 However, the

magistrate        judge     provided          Defendants        an        opportunity           to

demonstrate need for the subpoenaed records by “provid[ing] an

affidavit    from    a     qualified      medical     professional              demonstrating

that the records provided to date are insufficient to determine

the need for FMLA leave.”

            Defendants          subsequently       submitted         an    affidavit          from

neurosurgeon Dr. James Conway, who reviewed the medical records

previously produced by Plaintiff, stating that the records were

“entirely     inadequate”          to     establish       whether          Dr.        Mezu    was

                                              4
incapable of self-care during the period that Plaintiff took

leave.     Plaintiff and Dr. Mezu both moved to strike Dr. Conway’s

affidavit.        The magistrate judge denied the motions to strike,

finding that “[n]either Plaintiff nor Dr. Mezu presents a non-

frivolous        reason        for     striking              Dr.     Conway’s         affidavit.”

Additionally, the magistrate judge denied Dr. Mezu’s motion to

quash     the    subpoena,        reasoning            that        “Dr.    Mezu’s       additional

medical records remain significant to issues in this case, her

privacy    rights       in     these    documents            will    be    protected       through

implementation of a Confidentiality Order governing the records,

and     production        of     the       documents          cannot       be      said     to     be

‘excessively          burdensome       or        expensive.’”              Thereafter,           both

Plaintiff       and    Dr.     Mezu     filed         objections          to    the     magistrate

judge’s discovery ruling.

               Dr.    Mezu     appealed          the    district          court’s       subsequent

order overruling her objections, arguing that:                                  (1) her medical

records    are       confidential          and   protected          from       disclosure       under

federal law; (2) her medical records have no legal relevance to

the underlying case;                 and (3) any hypothetical relevance does

not outweigh the harm caused.                     In response, Defendants question

whether    this       court    has     jurisdiction            to    review       the    discovery

order     at     issue,       emphasizing             that     appellate         courts     seldom

exercise        jurisdiction          to     review          discovery          orders      in    an

interlocutory         posture.          Defendants            further          assert    that     the

                                                  5
district court did not abuse its discretion by refusing to quash

the subpoena for Dr. Mezu’s medical records, contending that the

records    are     properly      within      the    scope     of    discovery       and    the

district      court        gave       appropriate         consideration            to      the

confidential nature of the records and the terms under which

they would be exposed.

            We     first      address   the       issue     of    jurisdiction.           This

court may exercise jurisdiction only over final decisions, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders.     28 U.S.C. § 1292 (2006); Fed R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                                  A final

decision is one that “ends the litigation on the merits and

leaves     nothing        for     the       court    to      do     but        execute     the

judgment.”       Caitlin v. United States, 324 U.S. 229, 233 (1945).

“Discovery       orders       generally      do     not     meet        this   requirement”

because “they are necessarily only a stage in the litigation and

almost invariably involve no determination of the substantive

rights    involved       in    the   action.”        MDK,        Inc.    v.    Mike’s    Train

House,     Inc.,    27     F.3d      116,    119     (4th        Cir.     1994)   (internal

quotation    marks       and    citations         omitted);       see     also    Church    of

Scientology v. United States, 506 U.S. 9, 18 n.11 (1992) (“As a

general rule, a district court’s order enforcing a discovery

request is not a ‘final order’ subject to appellate review.”).



                                              6
               However,        this        court          has        recognized            the     so-

called       Perlman        doctrine       announced            by     the       Supreme         Court

in     Perlman       v.    United     States,        247        U.S.      7,    13     (1918),       as

conferring appellate jurisdiction for certain discovery orders.

The Perlman doctrine provides that “a discovery order directed

at    a    disinterested       third      party      is    treated        as     an    immediately

appealable final order because the third party presumably lacks

a    sufficient       stake     in     the      proceeding           to    risk       contempt       by

refusing compliance.”                Church of Scientology, 506 U.S. at 18

n.11; see also United States v. Meyers, 593 F.3d 338, 345 (4th

Cir.       2010)     (discussing       Perlman        doctrine).                In     this      case,

Defendants subpoenaed the Johns Hopkins Custodian of Records, a

disinterested third party that has already produced several of

Dr.       Mezu’s   medical     records       and     would        presumably          not     risk    a

citation       for    contempt       in    order      to    secure         for       Dr.    Mezu     an

opportunity          for     judicial        review.             Accordingly,              appellate

jurisdiction          to     review       the     discovery            order         exists      under

the Perlman doctrine.

               We now address Dr. Mezu’s arguments with respect to

the merits of the discovery order.                              “This [c]ourt affords a

district           court       substantial                discretion             in         managing

discovery,” LoneStar Steakhouse & Saloon, Inc. v. Alpha of Va.,

Inc., 43 F.3d 922, 929 (4th Cir. 1995), and therefore “review[s]

a      district           court’s      discovery            orders             for     abuse         of

                                                 7
discretion.”       Carefirst      of    Md.,     Inc.    v.    Carefirst          Pregnancy

Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003).                             An abuse of

discretion occurs when the district court’s decision is “guided

by    erroneous    legal     principles”         or     “rests       upon    a     clearly

erroneous factual finding.”             Westberry v. Gislaved Gummi AB, 178

F.3d 257, 261 (4th Cir. 1999).                  Reversal is required if this

court “has a definite and firm conviction that the court below

committed a clear error of judgment in the conclusion it reached

upon a weighing of the relevant factors.”                    Id.

            On    appeal,    Dr.       Mezu     emphasizes         that     her     medical

records     are    private        and    confidential,             maintaining        that

disclosure should have been denied because her privacy concerns

outweigh Defendants’ interests in the information.                                Dr. Mezu

correctly    notes    that       the    Health     Insurance         Portability        and

Accountability Act of 1996 (“HIPAA”), 42 U.S.C. §§ 1320d-1320d-

9, provides protections against disclosure of medical records.

However, HIPAA also permits release of such records “in response

to a subpoena, discovery request, or other lawful process.”                             45

C.F.R.    § 164.512(e)(1)(ii).           The     magistrate         judge    appreciated

the   confidential    and    private          nature    of    Dr.    Mezu’s        records,

requiring Defendants to submit an expert affidavit to show need

for the medical records before ruling on Dr. Mezu’s motion to

quash.    Moreover, the magistrate judge issued a “Confidentiality

Order”    designating      Dr.    Mezu’s       subpoenaed      medical       records    as

                                           8
confidential,    requiring    the    records    to    be   filed    under    seal,

limiting the individuals able to review the records to counsel,

experts   employed    by    the    parties,    and   one   designated       client

representative, and prohibiting photocopying or dissemination of

the records.      Accordingly, Dr. Mezu’s privacy arguments with

respect   to    the   magistrate     judge’s    discovery     order    are    not

compelling.

           Dr. Mezu also asserts that her medical records “simply

have no relevance to any of the claims in [Plaintiff’s] lawsuit”

and are “totally irrelevant to any dispute between Plaintiff and

[her employer].”      Dr. Mezu insists that “[o]ther medical records

not shared with the employee, which the employee would not have

had the training to evaluate, have no possible relevance” to

Plaintiff’s FMLA interference claim because “[a]s long as the

doctors told the employee that [Dr. Mezu] needed care, it would

be irrelevant even if the records showed that these physicians

were wrong or even, for some reasons, lying.”                Dr. Mezu further

contends that the FMLA “does not allow retroactive attacks on

physicians’ judgments” when an employer fails to seek a second

opinion at the time of the leave request.

           Contrary    to    Dr.    Mezu’s    assertions,     the    magistrate

judge and the district court properly found that her medical

records   are   relevant    to     the   underlying    lawsuit.       Plaintiff

alleged that her employer interfered with her right to leave

                                         9
under the FMLA.        To prevail on this claim, Plaintiff “bears the

burden of proof in establishing that [she] is entitled to the

benefit at issue under the statute.”                Yashenko v. Harrah’s NC

Casino Co., LLC, 446 F.3d 541, 549 (4th Cir. 2006).                  To do so,

Plaintiff must prove that her daughter was “18 years of age or

older and incapable of self-care because of a mental or physical

disability.”         29 U.S.C.A. § 2611(12); see also Rhoads v. Fed.

Deposit Ins. Corp., 357 F.3d 373, 384 (4th Cir. 2001) (to state

FMLA interference claim, plaintiff must establish that employee

or applicable relative “was afflicted with an FMLA-qualifying

condition, because otherwise she did not have any right under

the   Act     with    which   her   employer    could   have    interfered.”).

Federal Rule of Civil Procedure 26(b)(1) permits discovery of

“nonprivileged matter that is relevant to any party’s claim or

defense.”      In defense, Defendants have asserted that Dr. Mezu

was not “incapable of self-care” and, therefore, Plaintiff was

not entitled to FMLA leave.               Accordingly, Dr. Mezu’s medical

records are, in fact, relevant to the underlying lawsuit.

              Moreover, Dr. Mezu’s claim that Defendants waived the

right to challenge whether she was incapable of self-care by

failing to seek a second opinion at the time Plaintiff requested

leave   has    been    foreclosed    by    Fourth   Circuit    precedent.   We

previously addressed whether an employer waives the right to

contest an employee’s “qualifying health condition” under the

                                          10
FMLA    by   failing     to     seek    a   second      opinion    under      the   statute

in Rhoads v. Fed. Deposit Ins. Corp., 357 F.3d 373, 385 (4th

Cir. 2001), holding that the FMLA “does not require an employer

to obtain a second opinion or else waive any future opportunity

to contest the validity of the certification.”                         In reaching this

conclusion,      we     emphasized,         “The   FMLA    provides       only      that   an

employer ‘may’ seek a second, or third, opinion if it questions

the validity of an employee’s proffered medical certification of

her condition.”         Id. at 386.          Therefore, “the plain language of

the Act does not suggest that an employer must pursue these

[second      opinion]     procedures         or    be     forever      foreclosed         from

challenging whether an employee suffered from a serious health

condition; and nothing in the legislative history of the FMLA

explicitly supports that interpretation.”                    Id.

               Accordingly, we conclude that the district court did

not abuse its discretion in overruling Dr. Mezu’s objections to

the     magistrate      judge’s        discovery     order,       as    the    subpoenaed

medical records are relevant to the underlying litigation and a

strict confidentiality order has been put in place to protect

Dr. Mezu’s privacy interests.                 We therefore affirm the district

court’s judgment.             We dispense with oral argument because the

facts    and    legal    contentions         are   adequately       presented        in    the

materials      before     the    court      and    argument       would    not      aid    the

decisional process.

                                             11
     AFFIRMED




12